Exhibit 10.45
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made on the 4th day of September, 2002
BETWEEN:
Weatherford International Ltd., a company incorporated under the laws of Bermuda
with its registered office located at Clarendon House, 2 Church Street,
Hamilton, Bermuda (the “Company”); and
James M. Hudgins (the “Indemnitee”).
WHEREAS the Indemnitee is an officer of the Company;
WHEREAS highly skilled and competent persons are becoming more reluctant to
serve public companies as directors or officers unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of such companies;
WHEREAS uncertainties relating to indemnification increase the difficulty of
attracting and retaining such persons;
WHEREAS the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Company and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify Indemnitee to the fullest extent permitted by
Bermuda law so that Indemnitee will serve or continue to serve the Company free
from undue concern that Indemnitee will not be so indemnified;
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.   INTERPRETATION   1.1   In this Agreement unless the context otherwise
requires, the following words and expressions shall have the following meanings:

 



--------------------------------------------------------------------------------



 



         
 
  this “Agreement”   means this Indemnification Agreement;
 
       
 
  the “Board”   means the board of directors of the Company;
 
       
 
  “Business Day”   means any day on which banks in Bermuda are open for
business;
 
       
 
  the “Companies Act”   means the Companies Act 1981;
 
       
 
  “Corporate Status”   means the status of a person who is or was a director,
officer, employee, agent, or fiduciary of the Company or any other Group
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of any other company, corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity or enterprise;
 
       
 
  “the Court”   means the Supreme Court of Bermuda;
 
       
 
  “Disinterested Director”   means a director of the Company who is not or was
not a party to a Proceeding in respect of which indemnification is sought by
Indemnitee;
 
       
 
  “Group Companies”   means the Company and each subsidiary of the Company
(wherever incorporated or organized);
 
       
 
  “Independent Counsel”   means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement;
 
       
 
  the “Parties”   means the parties to this Agreement collectively, and “Party”
means any one of them; and

- 2 -



--------------------------------------------------------------------------------



 



         
 
  “Proceeding”   means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative and whether
formal or informal;

1.2   In this Agreement unless the context otherwise requires:

  1.2.1   references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);     1.2.2   references to clauses and schedules are references to
clauses hereof and schedules hereto; references to sub-clauses or paragraphs
are, unless otherwise stated, references to sub-clauses of the clause or
paragraphs of the schedule in which the reference appears;     1.2.3  
references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and     1.2.4   references to persons shall include companies,
partnerships, associations and bodies of persons, whether incorporated or
unincorporated.

2.   AGREEMENT TO SERVE       Indemnitee agrees to continue to serve as an
officer of the Company. This Agreement does not create or otherwise establish
any right on the part of Indemnitee to be and continue to be elected or
appointed an officer of the Company or any other Group Company and does not
create an employment contract between the Company and Indemnitee.   3.  
INDEMNITY OF DIRECTOR/OFFICER   3.1   Subject to clause 10, the Company shall
indemnify Indemnitee if Indemnitee is a party or is threatened to be made a
party to any threatened, pending or completed Proceeding, including a Proceeding
brought by or in the right of the Company, by reason of the fact that Indemnitee
is or was a director, officer, employee, agent, or fiduciary of the Company or
is or was serving at the request of the Company as a director, officer,
employee, agent, or fiduciary of any other company, corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
entity or enterprise or by reason of anything done or not done by Indemnitee in
any such capacity. Subject to clause 10, pursuant to this sub-clause 3.1
Indemnitee shall be indemnified against expenses (including attorneys’ fees and
disbursements), judgments, penalties, fines and

- 3 -



--------------------------------------------------------------------------------



 



    amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with such Proceeding (including, but not limited to, the
investigation, defense, settlement or appeal thereof).   3.2   Notwithstanding
any other provision of this Agreement other than clause 10, Indemnitee shall be
indemnified against all expenses (including attorneys’ fees and disbursements)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
defending any Proceedings referred to in clause 3.1 in which judgement is given
in his favour, in which he is acquitted, or in respect of which relief is
granted to him by the Court under section 281 of the Companies Act.   3.3  
Subject to clause 10, the Company shall indemnify Indemnitee for such portion of
the expenses (including attorneys’ fees), witness fees, damages, judgments,
fines and amounts paid in settlement and any other amounts that Indemnitee
becomes legally obligated to pay in connection with any Proceeding referred to
in clause 3.1 in respect of which Indemnitee is entitled to indemnification
hereunder, even if Indemnitee is not entitled to indemnification hereunder for
the total amount thereof.   3.4   Without limiting the scope of the indemnity
provided under any other provision of this Agreement, if the Indemnitee has
reason to apprehend that any claim will or might be made against him in respect
of any negligence, default, breach of duty or breach of trust, he may apply to
the Court for relief pursuant to section 281 of the Companies Act and, to the
extent that the Court relieves him, either wholly or partly, from his liability
in accordance with section 281 of the Companies Act, the Indemnitee shall be
indemnified against any liability incurred by him in defending any Proceedings
in accordance with paragraph 98(2)(b) of the Companies Act.   4.  
INDEMNIFICATION FOR EXPENSES OF A WITNESS       Subject to clause 10, to the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness
in any proceeding, Indemnitee shall be indemnified by the Company against all
expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.   5.   DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION   5.1   The Indemnitee shall request indemnification pursuant to
this Agreement by notice in writing to the secretary of the Company. The
secretary shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board or such other person or persons
empowered to make the determination as provided in sub-clause 5.2 that
Indemnitee has made such request for indemnification. Subject to clause 10, upon
making such request for indemnification, Indemnitee shall be presumed to be
entitled to

- 4 -



--------------------------------------------------------------------------------



 



    indemnification hereunder and the Company shall have the burden of proof in
the making of any determination contrary to such presumption.   5.2   Upon
written request by Indemnitee for indemnification pursuant to sub-clause 3.1,
the entitlement of the Indemnitee to indemnification pursuant to the terms of
this Agreement shall be determined by the following person or persons who shall
be empowered to make such determination:

  5.2.1   the Board, by a majority vote of the Disinterested Directors; or    
5.2.2   if such vote is not obtainable or, even if obtainable, if such
Disinterested Directors so direct by majority vote, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or     5.2.3   by a majority vote of the shareholders.

5.3   For purposes of sub-clause 5.2, Independent Counsel shall be selected by
the Board and approved by Indemnitee. Upon failure of the Board to so select
such Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by a single arbitrator pursuant to the
rules of the American Arbitration Association. Such determination of entitlement
to indemnification shall be made not later than 60 days after receipt by the
Company of a written request for indemnification. Such request shall include
documentation or information which is necessary for such determination and which
is reasonably available to Indemnitee. Subject to clause 10, any expenses
(including attorneys’ fees) incurred by Indemnitee in connection with
Indemnitee’s request for indemnification hereunder shall be borne by the Company
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification. If the person or persons making such determination shall
determine that Indemnitee is entitled to indemnification as to part (but not
all) of the application for indemnification, such persons may reasonably prorate
such partial indemnification among such claims, issues or matters in respect of
which indemnification is requested.   6.   ADVANCEMENT OF EXPENSES       All
reasonable expenses incurred by Indemnitee (including attorneys’ fees, retainers
and advances of disbursements required of Indemnitee) shall be paid by the
Company in advance of the final disposition of any Proceeding at the request of
Indemnitee as promptly as possible, and in any event within twenty days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time. Indemnitee’s entitlement
to such expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking an adjudication

- 5 -



--------------------------------------------------------------------------------



 



    or award in arbitration pursuant to this Agreement. Such statement or
statements shall reasonably evidence the expenses incurred by Indemnitee in
connection therewith and shall include or be accompanied by an undertaking by or
on behalf of Indemnitee to repay such amount if it is ultimately determined that
Indemnitee is not entitled to be indemnified against such expenses by the
Company as provided by this Agreement or otherwise. Subject to clause 10, the
Company shall have the burden of proof in any determination under this clause 6.
No amounts advanced hereunder shall be deemed an extension of credit by the
Company to Indemnitee.   7.   REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION
NOT TO INDEMNIFY OR TO ADVANCE EXPENSES   7.1   In the event that: (a) a
determination is made that Indemnitee is not entitled to indemnification
hereunder; (b) payment has not been timely made following a determination of
entitlement to indemnification pursuant to clause 5; or (c) expenses are not
advanced pursuant to clause 6, Indemnitee shall be entitled to apply to the
Court or any other court of competent jurisdiction for a determination of
Indemnitee’s entitlement to such indemnification or advance.   7.2  
Alternatively to sub-clause 7.1, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, such award to be made within
sixty days following the filing of the demand for arbitration. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim.   7.3   A judicial proceeding or arbitration
pursuant to this clause 7 shall be made de novo and Indemnitee shall not be
prejudiced by reason of a determination otherwise made hereunder (if so made)
that Indemnitee is not entitled to indemnification. Subject to clause 10, if a
determination is made pursuant to the terms of clause 5 that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable. If the court or arbitrator shall determine that Indemnitee is
entitled to any indemnification hereunder, the Company shall pay all reasonable
expenses (including attorneys’ fees and disbursements) actually incurred by
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings).   8.   OTHER RIGHTS
TO INDEMNIFICATION       The indemnification and advancement of expenses
(including attorneys’ fees) provided by this Agreement shall not be deemed
exclusive of any other right to which Indemnitee may now or in the future be
entitled under any provision of the Company’s bye-laws, any agreement, vote of
shareholders, the Board or Disinterested Directors, provision of law, or
otherwise; provided, however, that: (a) this Agreement supersedes any other

- 6 -



--------------------------------------------------------------------------------



 



    agreement that has been entered into by the Company with the Indemnitee
which has as its principal purpose the indemnification of Indemnitee (except
that this Agreement shall not supersede that certain Indemnification Agreement
entered into on or about the date hereof between Indemnitee and Weatherford
International, Inc., a subsidiary of the Company, it being the intention of the
Parties that Indemnitee shall be entitled to the indemnification provided under
either or both agreements to the fullest extent permitted by law); and (b) where
the Company may indemnify the Indemnitee pursuant to either this Agreement or
the bye-laws of the Company, the Company may indemnify the Indemnitee under
either this Agreement or the bye-laws but the Indemnitee shall, in no case, be
indemnified by the Company in respect of any expense, liability or cost of any
type for which payment is or has been actually made to Indemnitee under any
insurance policy, indemnity clause, bye-law or agreement, except in respect of
any excess beyond such payment.   9.   ATTORNEYS’ FEES AND OTHER EXPENSES TO
ENFORCE AGREEMENT       In the event that Indemnitee is subject to or intervenes
in any Proceeding in which the validity or enforceability of this Agreement is
at issue or seeks an adjudication or award in arbitration to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee, if Indemnitee prevails in whole or in part in such action, shall be
entitled to recover from the Company and shall be indemnified by the Company
against, any actual expenses for attorneys’ fees and disbursements reasonably
incurred by Indemnitee, provided that in bringing such action, Indemnitee acted
in good faith.   10.   LIMITATION OF INDEMNIFICATION       Notwithstanding any
other terms of this Agreement, nothing herein shall indemnify the Indemnitee
against, or exempt the Indemnitee from, any liability in respect of the
Indemnitee’s fraud or dishonesty.   11.   LIABILITY INSURANCE       To the
extent the Company maintains an insurance policy or policies providing
directors’ and officers’ liability insurance, Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company director or officer.   12.  
DURATION OF AGREEMENT       This Agreement shall apply with respect to
Indemnitee’s occupation of any of the position(s) described in sub-clause 3.1 of
this Agreement prior to the date of this Agreement and with respect to all
periods of such service after the date of this Agreement, even though the
Indemnitee may have ceased to occupy such positions(s).

- 7 -



--------------------------------------------------------------------------------



 



13.   NOTICE OF PROCEEDINGS BY INDEMNITEE   13.1   Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding which may be subject to indemnification hereunder, provided, however,
that the failure to so notify the Company will not relieve the Company from any
liability it may have to Indemnitee except to the extent that such failure
materially prejudices the Company’s ability to defend such claim. With respect
to any such Proceeding as to which Indemnitee notifies the Company of the
commencement thereof:

  13.1.1   the Company will be entitled to participate therein at its own
expense; and     13.1.2   except as otherwise provided below, to the extent that
it may wish, the Company jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of Indemnitee and
not subject to indemnification hereunder unless (a) the employment of counsel by
Indemnitee has been authorized by the Company; (b) in the reasonable opinion of
counsel to Indemnitee there is or may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding; or
(c) the Company shall not in fact have employed counsel to assume the defense of
such action, in each of which cases, subject to clause 10, the fees and expenses
of counsel shall be at the expense of the Company.

13.2   Neither the Company nor the Indemnitee shall settle any claim without the
prior written consent of the other (which shall not be unreasonably withheld).  
14.   NOTICES       Any notice required to be given hereunder shall be in
writing in the English language and shall be served by sending the same by
prepaid recorded post, facsimile or by delivering the same by hand to the
address of the Party or Parties in question as set out below (or such other
address as such Party or Parties shall notify the other Parties of in accordance
with this clause). Any notice sent by post as provided in this clause shall be
deemed to have been served five Business Days after despatch and any notice sent
by facsimile as

- 8 -



--------------------------------------------------------------------------------



 



  provided in this clause shall be deemed to have been served at the time of
despatch and in proving the service of the same it will be sufficient to prove
in the case of a letter that such letter was properly stamped, addressed and
placed in the post; and in the case of a facsimile that such facsimile was duly
despatched to a current facsimile number of the addressee.

Company -
Weatherford International Ltd.

c/o Weatherford International, Inc.
515 Post Oak Park, Suite 600
Houston, Texas 77027-3415
Attn: Secretary
Fax: 713-693-4484
Indemnitee -
Name:          James M. Hudgins
Address:      515 Post Oak Boulevard, Suite 600
                    Houston, Texas 77027
Fax:             (713) 693-4410

15.   MISCELLANEOUS   15.1   Notwithstanding the expiration or termination of
this Agreement howsoever arising, such expiration or termination shall not
operate to affect such of the provisions hereof as are expressed or intended to
remain in full force and effect.   15.2   If any of the clauses, conditions,
covenants or restrictions of this Agreement or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then such clause, condition, covenant or restriction shall
apply with such deletion or modification as may be necessary to make it valid
and effective so as to give effect as nearly as possible to the intent
manifested by such clause, condition, covenant or restriction.   15.3   This
Agreement shall be binding upon the Company and its successors and assigns
(including any transferee of all or substantially all of its assets and any
successor or resulting company by merger, amalgamation or operation of law) and
shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, estate, devises, executors, administrators or other legal
representatives.

- 9 -



--------------------------------------------------------------------------------



 



15.4.   This Agreement (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and supersedes any prior indemnification arrangement between the Company
(or its predecessor) and Indemnitee (except as specifically set forth in clause
8).   15.5   No provision in this Agreement may be amended unless such amendment
is agreed to in writing, signed by the Indemnitee and by a duly authorised
officer of the Company. No waiver by either Party of any breach by the other
Party of any condition or provision of this Agreement to be performed by such
other Party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the Indemnitee or a duly authorised officer of the
Company, as the case may be.   15.6   The headings in this Agreement are
inserted for convenience only and shall not affect the construction of this
Agreement.   15.7   This Agreement may be executed in counterparts each of which
when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.   15.8   The
terms and conditions of this Agreement and the rights of the parties hereunder
shall be governed by and construed in all respects in accordance with the laws
of the Islands of Bermuda. The parties to this Agreement hereby irrevocably
agree that the courts of Bermuda shall have non-exclusive jurisdiction in
respect of any dispute, suit, action, arbitration or proceedings (“Agreement
Proceedings”) which may arise out of or in connection with this Agreement and
waive any objection to Agreement Proceedings in the courts of Bermuda on the
grounds of venue or on the basis that the Agreement Proceedings have been
brought in an inconvenient forum.   15.9   All payments made by the Company to
Indemnitee hereunder shall be deemed to have been made in the ordinary course of
business of the Company, and shall not be deemed to be extraordinary payments.

- 10 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.

                     
SIGNED by and on behalf of
  )              
THE COMPANY
in the presence of:
  )
)              /s/ Burt M. Martin
 
Name: Burt M. Martin    
 
              Title: Sr. Vice President    
 
                   
Witness:
/s/ Kathleen Marino                  
Name: Kathleen Marino
                 
 
                   
SIGNED by
  )              
THE INDEMNITEE
  )              /s/ James M. Hudgins    
 
                   
in the presence of:
  )         Name: James M. Hudgins    
 
                   
Witness:
/s/ Kathye Elledge                  
Name: Kathye Elledge
                 

- 11 -